

Exhibit 10.1
ALPHA AND OMEGA SEMICONDUCTOR INCOPORATED
CONSULTING AGREEMENT
This Consulting Agreement (the “Agreement”) is entered into on February 3, 2014
by and between Alpha and Omega Semiconductor Limited, a Bermuda exempted
company, and its affiliates (together, the “Company”), and Mary Dotz
(“Consultant”).
1.SERVICES.
1.1    The Company hereby retains Consultant and Consultant agrees to perform
for the Company the services described in Exhibit A (the “Services”) for a
period of six months after January 13, 2014. The Company may amend Exhibit A at
any time to reflect the business, development and/or production needs of the
Company. Consultant will keep the Company advised as to Consultant’s progress in
performing the Services and will, as requested by the Company from time to time,
promptly prepare written notes and/or reports regarding such progress.
1.2    The Company and Consultant agree that the sole and exclusive compensation
for the Services shall be set forth in Exhibit B.
2.CONFIDENTIALITY.
2.1    “Confidential Information” means any proprietary information, technical
data, trade secrets or know-how, including research, product ideas, product
plans, products, services, customers, customer lists, markets, software,
developments, inventions, processes, formulas, technology, designs, drawings,
hardware configuration information, marketing, finances or other business
information disclosed by the Company, either directly or indirectly in writing,
orally or by drawings or inspection of parts or equipment, provided that such
information is designated as confidential at the time of disclosure.
Confidential Information does not include information which (i) has become
publicly known and made generally available through no wrongful act or non-act
of Consultant, (ii) has been rightfully received by Consultant from a third
party who is authorized to make such disclosure, or (iii) is known by Consultant
at the time of disclosure without any obligation of confidentiality to Company .
2.2    Consultant recognizes and acknowledges that in the course of performing
the Services, Consultant will have access to Confidential Information.
Consultant will not use Confidential Information for any purpose whatsoever
other than the performance of the Services on behalf of the Company or disclose
any Confidential Information to any third party, including but not limited to
insider trading. Confidential

1

--------------------------------------------------------------------------------



Information shall remain the sole property of the Company. Consultant further
agrees to take all reasonable precautions to prevent any unauthorized disclosure
of Confidential Information. Without the Company’s prior written approval,
Consultant will not directly or indirectly disclose to anyone the existence of
this Agreement or the fact that Consultant has this arrangement with the
Company. The obligations of this Section 2.2 will terminate one year after the
term of this Agreement.
2.3    Consultant will not, during the term of this Agreement, (i) improperly
use or disclose any proprietary information or trade secrets of any former or
current employer or other person or entity which Consultant is obligated to keep
confidential; or (ii) improperly use work time or facilities of the current
employer to do any work related to the performance of the Services.
2.4    Consultant recognizes that the Company may from time to time receive
confidential or proprietary information from third parties. Consultant is
obligated to the Company and such third parties, to hold all such confidential
or proprietary information in the strictest confidence, and not to disclose it
to any person, firm or corporation or to use it except as necessary in carrying
out the Services for the Company consistent with the Company’s agreement with
such third party. Company will not, however, disclose such third party
information to Consultant without Consultant’s prior approval.
2.5    Upon the termination of this Agreement, or upon Company’s earlier
request, Consultant will promptly deliver to the Company all of the Company’s
property and Confidential Information in tangible form in Consultant’s
possession or control.
3.INVENTION ASSIGNMENT AND OWNERSHIP.
3.1    Consultant agrees that all copyrightable works, notes, records, drawings,
designs, compositions, inventions (whether patentable or not), improvements,
developments, discoveries and trade secrets (collectively, the “Works”)
conceived, made or discovered by Consultant, either solely or in collaboration
with others and either on or off the Company’s premises, in the course of
performing the Services which relate in any manner to the business of the
Company that Consultant may become associated with in performing the Services
hereunder, are the sole property of the Company. Any of the Works that
constitute copyrightable subject matter shall be considered “works made for
hire” as that term is defined in the United States Copyright Act. Consultant
further hereby assigns fully to the Company all right, title and interest in the
Works and any copyrights, patents, mask work rights or other intellectual
property rights relating to the Works.
3.2    Consultant agrees to assist Company or its designee, at the Company’s
expense, to secure the Company’s rights in the Works and any copyrights,
patents, mask work rights or other intellectual property rights relating to the
Works, in any and all countries as elected by the Company or its designee.
Consultant’s obligations under this Section may

2

--------------------------------------------------------------------------------



include disclosing to the Company all pertinent information and data with
respect to the Works, executing all applications, specifications, oaths,
assignments and all other instruments that the Company deems necessary in order
to obtain such rights and to assign to the Company, its successors, assigns and
nominees the sole and exclusive rights, title and interest in and to the Works,
and any copyrights, patents, mask work rights or other intellectual property
rights relating to the Works. In the event that Consultant fails to execute any
such instruments within a reasonable time, Consultant hereby irrevocably
appoints the Company and its duly authorized officers and agents as Consultant’s
agent and attorney in fact to execute any such instruments and take all other
action necessary to effectuate the intent of this Section.
3.3    Consultant hereby attaches, as Exhibit C hereto, a list describing all
inventions, original works of authorship, developments, improvements,
trademarks, discoveries, formulae, trade secret and proprietary information that
were made by Consultant prior to his or her retention by the Company. Except as
set forth on Exhibit C, if in the course of performing the Services, Consultant
incorporates into any of the Works developed hereunder any invention,
improvement, development, concept, discovery or other proprietary information
owned by Consultant or in which Consultant has an interest, the Company is
hereby granted a nonexclusive, royalty-free, fully paid-up, irrevocable,
worldwide, perpetual license to make, have made, modify, use and sell such items
as part of or in connection with the Works.
3.4    Even though Consultant is not an employee, Consultant understands that
the provisions hereof requiring invention assignment to the Company may not
apply to an invention which qualifies fully under the provisions of California
Labor Code Section 2870, attached hereto as Exhibit D. However, Consultant shall
promptly advise the Company in writing of any inventions that Consultant
reasonably believes meet the criteria in the aforementioned Labor Code Section.
4.CONFLICTING OBLIGATIONS.
Consultant represents and certifies that Consultant has no outstanding agreement
or obligation that is in conflict with any of the provisions of this Agreement
and Consultant will not enter into any such conflicting agreement during the
term of this Agreement. Consultant agrees to diligently adhere to the Conflict
of Interest Guidelines, attached hereto as Exhibit E. Consultant further agrees
not to engage in any other consulting or business activity directly related to
the business in which the Company is now involved or becomes involved during the
term of this Agreement, if such engagement would negatively impact the Company
in any manner.
5.TERM AND TERMINATION.

3

--------------------------------------------------------------------------------



5.1    The term of this Agreement will commence on the date of this agreement,
and will continue until July 13, 2014 unless extended by mutual written
agreement, and unless this Agreement is terminated earlier pursuant to Sec. 5.2.
5.2    The Company may terminate this Agreement at any time during the term of
this Agreement by giving written notice to Consultant. Consultant may terminate
this Agreement by written notice in the event of a material breach by Company
that remains uncured for thirty (30) days after a written notice to cure.
5.3    At the end of the term or upon termination of this Agreement, all rights
and duties of the parties toward each other shall cease to exist, provided that:
(a)    The Company shall be obligated to pay, within ten (10) days after the
term or termination, all amounts owing to Consultant for Services performed and
related expenses, if any, up to the end of the term or the date of termination;
and
(b)    Sections 2 (Confidentiality), 3 (Ownership), 5.3 (Survival), and 6-12
(General Provisions) shall survive the term or termination of this Agreement.
6.NOTICES.
Any notices given under this Agreement shall be in writing, addressed as shown
below or at such other address specified by written notice. Notices shall be
deemed given upon delivery if personally delivered, three days after deposited
in the United States mail, postage prepaid, registered or certified mail, return
receipt requested or within forty-eight (48) hours after delivery to an
overnight courier service.
7.ASSIGNMENT; SUCCESSORS AND ASSIGNS.
Neither this Agreement nor any rights or obligations under this Agreement may be
assigned or transferred by Consultant without the express written consent of the
Company. This Agreement shall inure to the benefit of successors and assigns of
the Company, and shall be binding upon the heirs, legal representatives,
successors and assigns of Consultant.
8.INDEPENDENT CONTRACTOR.
Consultant is an independent contractor. Nothing in this Agreement shall be
construed to constitute Consultant as an agent, employee or representative of
the Company. Consultant shall not be entitled to any Company employment rights
or benefits. Consultant shall bear all expenses associated with performing the
Services except as expressly provided on Exhibit B of this Agreement. Consultant
is obligated to report as income all compensation received by Consultant
pursuant to this Agreement, and to pay all self-employment and other taxes.
9.ARBITRATION; EQUITABLE RELIEF.

4

--------------------------------------------------------------------------------



9.1    Except as provided in Section 9.2 below, the Company and Consultant agree
that any dispute or controversy arising out of or relating to this Agreement
shall be settled by binding arbitration to be held in the Santa Clara County,
California, in accordance with the procedural rules then in effect of the
American Arbitration Association. The arbitrator may grant injunctions or other
relief in such dispute or controversy. The Company and Consultant shall each pay
one-half of the costs and expenses of such arbitration, and each shall
separately pay its respective counsel fees and expenses.
9.2    Consultant acknowledges that any breach of Sections 2, 3 and 4 will give
rise to irreparable harm to the Company, and that it would be impossible or
inadequate to measure the Company’s damages from any such breach. Accordingly,
Consultant agrees that, if Consultant breaches Section 2, 3 or 4, the Company
will have the right to obtain from any court of competent jurisdiction an
injunction restraining such breach or threatened breach and specific performance
of any such provision. Consultant further agrees that no bond or other security
shall be required in obtaining such equitable relief and that Consultant shall
submit to the jurisdiction of such court.
10.GOVERNING LAW.
This Agreement shall be governed by the laws of the State of California without
reference to its conflict of laws provisions.
11.SEVERABILITY.
If any Section of this Agreement is found by competent authority to be invalid,
illegal or unenforceable in any respect for any reason, the validity, legality
and enforceability of any such Section in every other respect and the remainder
of this Agreement shall continue in effect so long as the Agreement still
expresses the intent of the parties. If the intent of the parties cannot be
preserved, this Agreement shall be either renegotiated or terminated.
12.ENTIRE AGREEMENT.
Except for Exhibit A, which may be amended by the Company in accordance with
Section 1, this Agreement together with its exhibits is the entire agreement of
the parties and supersedes any prior agreements between them with respect to the
subject matter of this Agreement.
13. LIMITATION OF LIABILITY
Neither party shall be liable to the other party for any indirect, special or
consequential damages, or for liability of any kind in excess of the amounts
that become due and owing to Consultant under this Agreement, which damages
arise out of or relate to this Agreement.



5

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Company and Consultant have caused this Agreement to be
signed and delivered, all as of the date first above written.
CONSULTANT        ALPHA AND OMEGA                 SEMICONDUCTOR
                LIMITED


By:         By:     
Name:        Name:    
Title:    
Address:    
    
    







6

--------------------------------------------------------------------------------





EXHIBIT A
SERVICES






Consultant will perform such financial consulting services as are agreed to from
time to time by Consultant and the Company’s representative, Yifan Liang.




--------------------------------------------------------------------------------





EXHIBIT B
COMPENSATION
1.    Services. Consultant shall perform the Services described in Exhibit A and
as shall further be described to Consultant by the contact person named on
Exhibit A, and such contact person shall serve as Consultant’s supervisor with
regard to the Services and the Works.
2.    Compensation. As sole and exclusive consideration for all services to be
rendered and performed under the Agreement and for assigning the rights to the
Company set forth in Section 3 of the Agreement, Company shall pay Consultant at
the rate of $375 per hour.
3.    Expenses. The Company shall reimburse Consultant for all reasonable travel
and living expenses incurred by Consultant in performing the Services pursuant
to this Agreement, provided Consultant receives prior written consent from
Company Contact prior to incurring such expenses.


Consultant shall submit invoices for expenses in a form prescribed by the
Company. Such invoices shall be approved by the contact person named on Exhibit
A. An invoice shall be rendered monthly promptly after the end of each calendar
month in which Consultant has rendered services, and shall be payable in full
within 10 days after receipt by Company of such an invoice from Consultant.








--------------------------------------------------------------------------------







EXHIBIT C
LIST OF PRIOR INVENTIONS AND ORIGINAL WORKS OF AUTHORSHIP
Title
Date
Identifying Number  
or Brief Description
 
 
 













_____    No inventions or improvements
_____ Additional sheets attached
Signature of Consultant:                                     
Printed Name of Consultant:                                 
Date:                                                










--------------------------------------------------------------------------------





EXHIBIT D
CALIFORNIA LABOR CODE SECTION 2870
EMPLOYMENT AGREEMENTS; ASSIGNMENT OF RIGHTS
“(a)    Any provision in an employment agreement which provides that an employee
shall assign, or offer to assign, any of his or her rights in an invention to
his or her employer shall not apply to an invention that the employee developed
entirely on his or her own time without using the employer’s equipment,
supplies, facilities, or trade secret information except for those inventions
that either:
(1)
Relate at the time of conception or reduction to practice of the invention to
the employer’s business, or actual or demonstrably anticipated research or
development of the employer.

(2)    Result from any work performed by the employee for the employer.
(b)    To the extent a provision in an employment agreement purports to require
an employee to assign an invention otherwise excluded from being required to be
assigned under subdivision (a), the provision is against the public policy of
this state and is unenforceable.”










--------------------------------------------------------------------------------





EXHIBIT E
CONFLICT OF INTEREST GUIDELINES
It is the policy of Alpha and Omega Semiconductor to conduct its affairs in
strict compliance with the letter and spirit of the law and to adhere to the
highest principles of business ethics. Accordingly, all officers, employees and
independent contractors must avoid activities that are in conflict, or give the
appearance of being in conflict, with these principles and with the interests of
the Company. The following are potentially compromising situations that must be
avoided. Any exceptions must be reported to the CEO of the Company and written
approval for continuation must be obtained from the CEO.
1.    Revealing Confidential Information to outsiders or misusing Confidential
Information. Unauthorized divulging of Confidential Information is a violation
of this policy whether or not for personal gain and whether or not harm to the
Company is intended.
2.    Accepting or offering substantial gifts, excessive entertainment, favors
or payments that may be deemed to constitute undue influence or otherwise be
improper or embarrassing to the Company.
3.    Participating in civic or professional organizations that might involve
divulging Confidential Information.
4.    Initiating or approving personnel actions affecting reward or punishment
of employees or applicants where there is a family relationship or is or appears
to be a personal or social involvement.
5.    Initiating, participating or approving any form of personal, social or
sexual harassment of employees or other consultants of the Company.
6.    Investing or holding outside directorships in suppliers, customers or
competing companies, including financial speculation, where such investment or
directorship might influence in any manner a decision or course of action of the
Company.
7.    Borrowing from or lending to employees, customers or suppliers of the
Company.
8.    Acquiring real estate of interest to the Company.
9.    Improperly using or disclosing to the Company any proprietary information
or trade secrets of any former or concurrent employer or other person or entity
with whom obligations of confidentiality exist.

        



--------------------------------------------------------------------------------



10.    Discussing unlawfully or without proper authorization prices, costs,
customers, suppliers, sales or markets of the Company with competing companies
or their employees.
11.    Making any unlawful agreements with distributors with respect to prices.
12.    Improperly using or authorizing the use of any invention that is the
subject of a patent claim of any other person or entity.
13.    Engaging in any conduct that is not in the best interest of the Company.
Each officer, employee and independent contractor must take every necessary
action to ensure compliance with these guidelines and to bring problem areas to
the attention of the higher management of the Company for review. Violations of
this conflict of interest policy may result in immediate discharge and/or
termination of the business relationship.
 


2    